[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON THE PLAINTIFF'S POST-JUDGMENT MOTION TO REARGUE AND TO OPEN AND MODIFY JUDGMENT
The motion to reargue is granted. After further review of the statutory criteria, the evidence and the parties' arguments, the motion to reopen and modify the judgment in order to award the wife a survivor's interest in the husband's City of New Haven pension is denied substantially for the reasons articulated in the defendant's objection to the motion. The court has reconsidered and evaluated the competing arguments under the applicable statutory criteria, and the court is satisfied that the terms of the judgment should not be disturbed. The court concludes that the dispositions ordered by the court represent a fair and equitable resolution of the hotly contested matters of CT Page 12474 this case.
These motions are being treated as motions under Practice Book Section 11-11 and the parties' right to appeal the judgment rendered herein shall commence from the date of the entry of this ruling on the motions.
So ordered September 13, 1999.
Stevens, J.